 



EXHIBIT 10.2
CORRECTIONAL PROPERTIES TRUST
FORM OF RESTRICTED SHARES AWARD AGREEMENT
FOR
 
     This RESTRICTED SHARES AWARD AGREEMENT (the “Agreement”) is made and
entered into effective as of ___, by and between CORRECTIONAL PROPERTIES TRUST,
a Maryland real estate investment trust (the “Company”), and ___(the
“Recipient”).
RECITALS
     The Committee appointed by the Board of Trustees of the Company pursuant to
the Plan (the “Committee”) has determined that it is in the best interests of
the Company to recognize the Recipient’s performance and to provide incentive to
the Recipient to remain with the Company and its Subsidiaries by making this
grant of Restricted Shares in accordance with the terms of this Agreement; and
     The Restricted Shares is granted pursuant to the Correctional Properties
Trust Amended and Restated 2002 Stock Plan (the “Plan”) which is incorporated
herein for all purposes. The Recipient hereby acknowledges receipt of a copy of
the Plan. Unless otherwise provided herein, terms used herein that are defined
in the Plan and not defined herein shall have the meanings attributable thereto
in the Plan.
     NOW, THEREFORE, for and in consideration of the mutual premises, covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Award of Restricted Shares. The Committee hereby grants, as of ___(the
“Date of Grant”), to the Recipient, ___restricted Common Shares, par value $.001
per share, of the Company (collectively the “Restricted Shares”), which shares
are and shall be subject to the terms, provisions and restrictions set forth in
this Agreement and in the Plan. As a condition to entering into this Agreement,
and as a condition to the issuance of any Common Shares (or any other securities
of the Company), the Recipient agrees to be bound by all of the terms and
conditions herein and in the Plan.
     2. Vesting of Restricted Shares.
          (a) Except as otherwise provided in Sections 2(b) and 2(c) hereof, the
Restricted Shares shall become vested in the following amounts, at the following
times and upon

 



--------------------------------------------------------------------------------



 



the following conditions, provided that the Continuous Service of the Recipient
continues through and on the applicable Vesting Date:

      Number of Restricted Shares   Vesting Date
 
   

          There shall be no proportionate or partial vesting of Restricted
Shares in or during the months, days or periods prior to each Vesting Date, and
all vesting of Restricted Shares shall occur only on the applicable Vesting
Date. Upon the termination or cessation of Recipient’s Continuous Service, for
any reason whatsoever, any portion of the Restricted Shares which is not yet
then vested shall automatically and without notice terminate, be forfeited and
be and become null and void.
          (b) Notwithstanding any other term or provision of this Agreement, in
the event of a “Change in Control” or a “Potential Change in Control” (in each
case as defined in the Plan) of the Company, the Restricted Shares subject to
this Agreement shall become immediately vested as of the date of the Change in
Control or the Potential Change in Control.
          (c) In the event of the Recipient’s Retirement, Disability or death
during the term of this Agreement, all of the Restricted Shares subject to this
Agreement shall be immediately vested as of the date of such Retirement,
Disability or death, whichever applicable, and shall be delivered, subject to
any requirements under this Agreement, to the Recipient, in the event of his or
her Retirement or Disability, or in the event of the Recipient’s death, to the
beneficiary or beneficiaries designated by the Recipient, or if the Recipient
has not so designated any beneficiary(ies), or no designated beneficiary
survives the Recipient, such shares shall be delivered to the personal
representative of the Recipient’s estate.
          (d) For purposes of this Agreement, the following terms shall have the
meanings indicated:
               (i) “Continuous Service” means the continuous service to the
Company and any Subsidiary or Affiliate, without interruption or termination, in
any capacity of employee, member of the Board of Trustees or consultant.
Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company and any Subsidiary
or Affiliate, or any successor, in any capacity of employee, member of the Board
of Trustees or consultant, or (iii) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or Affiliate
in any capacity of employee, member of the Board of Trustees or consultant
(except as otherwise provided in this Agreement). An approved leave of absence
shall include sick leave, military leave, or any other authorized personal
leave.

2



--------------------------------------------------------------------------------



 



               (ii) “Non-Vested Shares” means any portion of the Restricted
Shares subject to this Agreement that has not become vested pursuant to this
Section 2.
               (iii) “Vested Shares” means any portion of the Restricted Shares
subject to this Agreement that is and has become vested pursuant to this
Section 2.
     3. Delivery of Restricted Shares.
          (a) One or more stock certificates evidencing the Restricted Shares
shall be issued in the name of the Recipient but shall be held and retained by
the Records Administrator of the Company until the date on which the shares (or
a portion thereof) subject to this Restricted Shares award become Vested Shares
pursuant to Section 2 hereof, subject to the provisions of Section 4 hereof (the
“Applicable Date”). All such stock certificates shall bear the following
legends, along with such other legends that the Board or the Committee shall
deem necessary and appropriate or which are otherwise required or indicated
pursuant to any applicable stockholders agreement:
     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL
VESTING AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED SHARES AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.
          (b) The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing Restricted Shares
until such shares become Vested Shares. If the Recipient shall fail to provide
the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Shares (or
assignment of distributions thereon) on the books and records of the Company.
          (c) On or after each Applicable Date, upon written request to the
Company by the Recipient, the Company shall promptly cause a new certificate or
certificates to be issued for and with respect to all shares that become Vested
Shares on that Applicable Date, which certificate(s) shall be delivered to the
Recipient within fifteen (15) business days of the date of receipt by the
Company of the Recipient’s written request. The Company may elect to satisfy the
foregoing requirement by electronic book entries.
     4. Termination of Employment. If the Recipient’s Continuous Service with
the Company is terminated by the Company or by the Recipient prior to
satisfaction of the vesting

3



--------------------------------------------------------------------------------



 



conditions in Section 2, any Non-Vested Shares shall be forfeited immediately
upon such termination of Continuous Service and revert back to the Company
without any payment to the Recipient. The Committee shall have the power and
authority to enforce on behalf of the Company any rights of the Company under
this Agreement in the event of the Recipient’s forfeiture of Non-Vested Shares
pursuant to this Section 4.
     5. Rights with Respect to Restricted Shares.
          (a) Except as otherwise provided in this Agreement, the Recipient
shall have, with respect to all the Restricted Shares, whether Vested Shares or
Non-Vested Shares, all the rights of a holder of shares of common stock of the
Company, including without limitation (i) the right to vote such Restricted
Shares, (ii) the right to receive dividends, if any, as may be declared from
time to time, and (iii) the rights available to all holders of Common Shares of
the Company upon any merger, consolidation, reorganization, liquidation or
dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited). Any Common Shares issued to the Recipient as a dividend with respect
to Restricted Shares shall have the same status and bear the same legend as the
Restricted Shares and shall be held by the Company, if the Restricted Shares
that such dividend is attributed to is being so held, unless otherwise
determined by the Committee.
          (b) If at any time while this Agreement is in effect (or shares
granted hereunder shall be or remain unvested while Recipient’s Continuous
Service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding Common
Shares of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
shares, then and in that event, the Committee shall make any adjustments in view
of such change, in the number of Restricted Shares then subject to this
Agreement that are necessary to maintain the proportionate interest that the
Restricted Shares bear to the total number of issued and outstanding Common
Shares of the Company. If any such adjustment shall result in a fractional
share, such fraction shall be disregarded.
          (c) Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Shares awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Shares and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Shares include, have or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part

4



--------------------------------------------------------------------------------



 



of the stock, assets or business of the Company; or (vi) any other corporate
transaction, act or proceeding (whether of a similar character or otherwise).
     6. Non-Transferability. The Restricted Shares are not transferable until
and unless they become Vested Shares in accordance with this Agreement. The
terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Recipient. Any attempt to effect a Transfer
of any Restricted Shares prior to the date on which the shares become Vested
Shares shall be void ab initio. For purposes of this Agreement, “Transfer” shall
mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.
     7. Tax Matters; Section 83(b) Election.
          (a) If the Recipient properly elects, within thirty (30) days of the
Date of Grant, to include in gross income for federal income tax purposes an
amount equal to the fair market value (as of the Date of Grant) of the
Restricted Shares pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), the Recipient shall make arrangements
satisfactory to the Company to pay to the Company any federal, state or local
income taxes required to be withheld with respect to the Restricted Shares. If
the Recipient shall fail to make such tax payments as are required, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Recipient any federal, state or local taxes of
any kind required by law to be withheld with respect to the Restricted Shares.
          (b) If the Recipient does not properly make the election described in
Subsection 7(a) above, the Recipient shall, no later than the date or dates as
of which the restrictions referred to in this Agreement hereof shall lapse, pay
to the Company, or make arrangements satisfactory to the Committee for payment
of, any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Shares (including without limitation the vesting
thereof), and the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to Recipient any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Shares.
          (c) Tax consequences on the Recipient (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Shares (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient. The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.
     8. Amendment, Modification & Assignment. This Agreement may only be
modified or amended in a writing signed by the parties hereto. No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either

5



--------------------------------------------------------------------------------



 



party which are not set forth expressly in this Agreement. The rights and
obligations created hereunder shall be binding on the Recipient and his heirs
and legal representatives and on the successors and assigns of the Company.
     9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
     10. Miscellaneous.
          (a) No Right to (Continued) Employment or Service. This Agreement and
the grant of Restricted Shares hereunder shall not shall confer, or be construed
to confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company.
          (b) No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
          (c) Severability. If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Shares hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
          (d) No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Shares hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Recipient or any other person. To the extent that the Recipient or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.
          (e) Law Governing. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Maryland
(without reference to the conflict of laws rules or principles thereof).
          (f) Interpretation. The Recipient accepts the Restricted Shares
subject to all the terms, provisions and restrictions of this Agreement and the
Plan. The undersigned Recipient

6



--------------------------------------------------------------------------------



 



hereby accepts as binding, conclusive and final all decisions or interpretations
of the Board or the Committee upon any questions arising under this Agreement.
          (g) Headings. Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.
          (h) Notices. Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s President at 3300 PGA Boulevard,
Suite 750, Palm Beach Gardens, Florida 33410, or if the Company should move its
principal office, to such principal office, and, in the case of the Recipient,
to the Recipient’s last permanent address as shown on the Company’s records,
subject to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.
          (i) Non-Waiver of Breach. The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
          (j) Counterparts. This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

            CORRECTIONAL PROPERTIES TRUST
      By:         Name:         Title:        

Agreed and Accepted:
RECIPIENT:

         
By:
       
 
       

8